Citation Nr: 1446554	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  12-09 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a left ankle injury.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

J. O'Connell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1960 to February 1964.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.


FINDINGS OF FACT

1.  In a December 1989 administrative decision, the RO denied the Veteran's claim for service connection for a left ankle injury.  The Veteran did not perfect an appeal thereof.

2.  Evidence received since the December 1989 decision includes evidence that is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of a left ankle injury, and reasonably raises the possibility of substantiating the claim.

3.  The evidence of record does not show that the Veteran's residuals of a left ankle injury are related to his active duty service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the December 1989 administrative decision, and the Veteran's claim for service connection for residuals of a left ankle injury is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2013). 

2.  The criteria for service connection for residuals of a left ankle injury have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the Veteran of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by VA.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter sent to the Veteran dated April 2010 satisfies the above-referenced notice requirements.  Id.; Kent v. Nicholson, 20 Vet. App. 1 (2006).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and identified private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, VA provided the Veteran with a medical examination in April 2010 with regard to his claim.  This medical examination was adequate as it was based on a complete review of the claims file, consideration of the Veteran's and his wife's lay statements, and a clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiner also provided a complete rationale for the opinion as to the etiology of the Veteran's claimed disorder.  Id. (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

New and Material Evidence Claim

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran's initial claim seeking service connection for a left ankle injury was administratively denied by the RO in December 1989 because the Veteran failed to provide any evidence to support his claim.  The Veteran did not perfect an appeal and thus, the December 1989 decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).

In March 2010, the Veteran filed to reopen the previously denied claim for service connection for a left ankle disability.  In an August 2010 decision, the RO reopened the Veteran's left ankle disability claim based on the receipt of new and material evidence and confirmed and continued the previous denial for service connection on the basis that there was no nexus between the Veteran's current disability and his military service.

Regardless of the RO's actions, the Board has a legal duty to consider whether new and material evidence has been received to reopen a claim for service connection.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F. 3d 1380 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Thus, the Board must first review whether new and material evidence has been submitted to reopen the previously denied December 1989 claim.

Evidence added to the claims file since the December 1989 decision includes medical evidence showing current diagnoses of bilateral degenerative osteoarthropathy, a left ankle sprain, and left ankle instability.  Additional evidence includes April 2010, August 2010, and October 2012 VA opinions; VA treatment records dated August 2011; and July 2011 and December 2012 private medical opinions.  This evidence received is "new" in the sense that it was not previously available before agency decision makers.  This evidence is "material" as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim, that is, a current diagnosis and a nexus between the current diagnosis and an in-service injury.  Such evidence and information raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for residuals of a left ankle injury.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the criteria for reopening this claim have been met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

General Legal Criteria for Service Connection

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Residuals of a Left Ankle Injury

Service treatment records reflect the Veteran was treated for a sprained left ankle in July 1963.  The Veteran again presented with a complaint of ankle pain in September 1963, noting swelling after a long period of standing.  An October 1963 x-ray revealed a small .2 centimeter chip off the astragalus bone just below the exterior malleolus.  The treating clinician determined that no treatment was needed and stated "time will take care of it."  The remaining service treatment records are silent for treatment or symptoms of ankle pain, and the January 1964 separation examination of his lower extremities was normal.  The January 1964 examiner explicitly noted there were no complications or sequelae from the 1963 left ankle chip fracture.

The Veteran's wife submitted a statement dated April 2010 which states that she can attest to the fact her husband still has trouble with his left ankle and that it swells and becomes tender when he stands for too long.

Post-service medical records are negative for symptoms, treatment, or diagnoses relating to the left ankle until an April 2010 VA examination.  This examination included an interview with the Veteran, a physical examination, review of the claims file, and x-rays.  The examiner noted that upon clinical examination the Veteran's ankle appeared normal.  The assessment was bilateral degenerative osteoarthropathy and there was no evidence of an old fracture.

The examiner opined that the current degenerative osteoarthropathy "is more likely than not the consequences of aging and less likely than not due to any event as a result of active duty."  The same VA examiner prepared a supplemental report dated August 2010 after an additional review of the Veteran's claims file.  The examiner opined that because the Veteran's bilateral degenerative osteoarthropathy was not worse on the left than the right ankle, and because there was no evidence of an old fracture on current x-rays, it was "more likely than not" the Veteran's current bilateral degenerative osteoarthropathy was due to aging and "less likely than not" it was due to any event relating to military service.  The examiner further noted the Veteran's file contained VA medical records beginning in July 2005, which did not contain any intercurrent records to support ankle pain or discomfort until April 2010, when the Veteran underwent a VA examination.

The Veteran submitted a private medical examination report and opinion dated July 2011 from J.M., M.D.  The examination consisted of an interview with the Veteran, a physical examination, and interpretation of x-rays.  Dr. M. did not review the Veteran's claims file, but relayed the Veteran's reported history.  The examination report stated the Veteran broke his ankle in 1963 during service and that an x-ray at that time revealed a fracture.  The Veteran stated that subsequent to service discharge he had multiple sprains.  The Veteran also stated that his ankles always felt weak and painful.  Upon examination, Dr. M. noted tenderness over the anterior talofibular ligament on the Veteran's left ankle as compared to the right.  X-rays revealed no evidence of arthritis or old fractures.  The examiner diagnosed the Veteran's ankle condition as a left ankle sprain and weakness.  Dr. M. opined that the Veteran "likely had either a severe ankle sprain or crack in his ankle" during service in 1963.  Dr. M. noted that the x-rays did not show "any significant arthritis or any significant old fractures."  Dr. M. also again noted that the Veteran "has had multiple ankle sprains."  Dr. M. opined that it was "more probable than not" that the Veteran's current left ankle problems are related to his in-service injury.

The Veteran also submitted an August 2011 VA treatment report which assessed left foot plantar fibromas and left ankle instability.

In October 2012, a VA examiner noted the Veteran experienced a chip fracture in service when he sprained his ankle.  The examiner explained that a chip fracture is not considered a "true fracture" and that this occurred with ankle sprains when a piece of bone is torn off with the tendon.  The examiner noted that the Veteran's January 1964 exit examination was normal and that the Veteran did not seek medical attention for his ankle again until 2010.  The examiner opined that the Veteran's current ankle instability was "less likely than not a result of his ankle injury in service" and that it was "more likely than not" caused by recent ankle sprains.  The examiner also presented the Veteran's case to an orthopedic specialist who agreed that the Veteran's current ankle problems were "less likely than not" related to the in-service injury.

The Veteran also submitted a December 2012 private medical examination report and opinion letter from P.H., M.D.  The examination consisted of an interview with the Veteran, a physical examination, and review of the July 2011 x-rays, which were noted as poor quality films.  There is no indication that Dr. H. reviewed the Veteran's service treatment records.  Upon physical examination, Dr. H. noted tenderness in the left ankle and assessed the Veteran with left ankle instability.  In the examination report, Dr. H. noted "difficulty in addressing the exact time of the injury."  However, the medical opinion letter signed by Dr. H. is a verbatim copy of the July 2011 letter from Dr. M., which opines that the Veteran's left ankle problems "are more probable than not" related to his in-service injury.

Having reviewed the foregoing, the Board finds that service connection for residuals of a left ankle disorder is not warranted.  While the service treatment records show the Veteran was treated for a left ankle chip fracture in July 1963, the evidence does not demonstrate that the Veteran has a chronic disability due to this in-service injury.  In particular, the Veteran's service treatment records subsequent to this injury show no further complaints or findings regarding to the Veteran's left ankle and the Veteran's January 1964 separation examination was normal.  Moreover, the evidence does not show that he was assessed with his current left ankle disorder, diagnosed as bilateral degenerative osteoarthropathy and left ankle instability, during service or for many decades thereafter.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (finding that time elapsed prior to initial complaint can be considered evidence against the claim).

The Board acknowledges that there is conflicting evidence regarding a nexus between the Veteran's current residuals of a left ankle injury and his military service and finds the evidence against the Veteran's claim outweighs the evidence in favor of the Veteran's claim.

It is the responsibility of the Board to assess the credibility and weight to be given to the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was a review of the veteran's claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms, and/or treatment, including reports by the veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (finding an examiner's opinion based on accurate lay history to be competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an incomplete or inaccurate factual premise).

The Board finds the April 2010 VA examination and opinion and the supplemental August 2010 VA opinion to be highly probative because they were based on a physical examination of the Veteran, a review of the claims file, interpretation of x-rays, and consideration of the Veteran's lay and medical history.  See Hernandez-Toyens, 11 Vet. App. at 382; see also Prejean, 13 Vet. App. at 448-49.  Specifically, the VA examiner considered the service treatment records, including the medical findings, treatment, and diagnosis of the in-service left ankle injury.  The VA examiner provided a reasoned basis for the opinion that the Veteran's current left ankle disorder is likely due to aging and not likely due to service, noting that the bilateral degenerative osteoarthropathy was not worse on the left ankle than the right and that x-rays did not reveal signs of old fractures.  The examiner also noted that while the Veteran sought treatment for other disorders beginning in 2005, these records show no complaints or findings regarding the left ankle until 2010.

The Board similarly affords great weight to the October 2012 VA medical opinion because it was based on a complete review of the Veteran's lay statements and medical history, a review of the claims file to include Dr. M.'s July 2011 opinion, and provided a thorough medical opinion explaining that the Veteran's in-service injury was a chip fracture, rather than a true fracture.  The examiner opined that the Veteran's ankle likely healed from the in-service injury, noting that the Veteran did not voice any further complaints of ankle pain after October 1963, had a normal exit examination in January 1964, and did not see a medical provider again for this condition until 2010.

In contrast, the Board finds the private medical opinions from Dr. H. and Dr. M. to be of little probative value because the private examiners did not review the Veteran's claims file, which contained service treatment records documenting the specific injury incurred, examination and x-ray findings, the diagnosis given, and treatment received, prior to arriving at their conclusions.  See Prejean, 13 Vet. App. 448-49.  The Board acknowledges that review of a claims file is not determinative in assessing the probative value of a medical opinion, yet highlights that neither private physician provided a basis to support their conclusions, which is determinative in assessing the probative value of a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion); see also Miller, 11 Vet. App. at 348 ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.").

Absent a review of the Veteran's claims file, the private medical opinions were based on inaccurate and/or incomplete factual premises provided by the Veteran.  See Reonal, 5 Vet. App. at 460-61.  Both private medical opinions, which are word-for-word the exact same letter, categorize the Veteran's in-service injury as an ankle fracture.  The private physicians' reliance on the Veteran's subjective report of a "fracture," absent evidence that the physicians understood the precise nature of the fracture, does not provide them with a complete and accurate factual basis on which to form a probative medical opinion.

Further diminishing the probative value of Dr. H.'s private medical report and opinion is that the examination report noted "difficulty in addressing the exact time of the injury."  However, in the December 2012 opinion letter, a verbatim copy of Dr. M.'s opinion letter, that statement is blatantly contradicted as Dr. H. opined the injury was "more likely than not" related to service.

In sum, the Board finds the VA medical opinions to be significantly more probative than the private opinions because the VA examiners reviewed the Veteran's service treatment records and provided well-reasoned explanations for their conclusions, based on complete and accurate factual premises relating to the initial injury and the associated diagnosis and treatment.

The Veteran's and his wife's lay statements are competent evidence as to the symptoms they observed, but their statements are not competent evidence sufficient to diagnose residuals of a left ankle injury or to relate it to his military service.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Barr, 21 Vet. App. at 307 (finding that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).

Accordingly, the Board finds that service connection is not warranted for residuals of a left ankle injury.  In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).
ORDER

As new and material evidence has been received, the appeal to reopen the claim of entitlement to service connection for residuals of a left ankle injury is granted, to that extent only.

Service connection for residuals of a left ankle injury is denied.




______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


